Exhibit 10.14 EIGHTH AMENDED AND RESTATED LOAN AGREEMENT between NATURAL GAS SERVICES GROUP, INC. and WESTERN NATIONAL BANK Dated as of May 16, 2008 EIGHTH AMENDED AND RESTATED LOAN AGREEMENT This Eighth Amended and Restated Loan Agreement, dated as of May 16, 2008, made and entered into by and between Natural Gas Services Group, Inc., a Colorado corporation (the "Borrower") and Western National Bank, a national banking association (the "Lender"). Recitals WHEREAS, the Borrower, Screw Compression Systems, Inc., a Texas corporation, as Guarantor, and the Lender were parties to that certain Seventh Amended and Restated Loan Agreement, dated as of October 15, 2006 (said Seventh Amended and Restated Loan Agreement being referred to herein as the "Prior Loan Agreement"); and WHEREAS, the Guarantor has merged into the Borrower, effective June 30, 2007, which merger was consented to by the Lender; and WHEREAS, pursuant to the Prior Loan Agreement, the Borrower is now indebted to the Lender as evidenced by (a) that certain Multiple Advance Term Promissory Note dated October 15, 2006, in the original principal amount of $16,891,105.87, as modified as of April 1, 2008, which note was given in consolidation and renewal, but not extinguishment, of the outstanding balances due on (i) that certain $10,000,000.00 Multiple Advance Term Promissory Note dated March 14, 2005, as modified as of May 1, 2005, and further modified as of March 24, 2006, and further modified as of August 28, 2006; (ii) that certain Term Promissory Note dated January 3, 2005, in the original principal amount of $8,000,000.00, as modified as of May 1, 2005, and further modified as of March 24, 2006, and further modified as of August 28, 2006; and (iii) that certain Advancing Line of Credit Promissory Note dated November 3, 2003, in the original principal amount of $10,000,000.00, as modified as of December 15, 2004, and further modified as of May 1, 2005, and further modified as of March 24, 2006, and further modified as of August 28, 2006; and (b) that certain Revolving Line of Credit Promissory
